

EXHIBIT 10.11

SNYDER'S-LANCE, INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
    
1.    PURPOSE. The Snyder’s-Lance, Inc. Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) is designed to provide a method of deferring
payment to directors of Snyder’s-Lance, Inc., a North Carolina corporation (the
“Corporation”), of their annual award of shares of restricted stock under the
Snyder’s-Lance, Inc. 2014 Director Stock Plan, or any successor plan thereto
(the “Director Stock Plan”), until termination of their services on the Board of
Directors of the Corporation (the “Board”). It is the intent of the Corporation
that amounts deferred under the Plan by a director shall not be taxable to the
director for income tax purposes until the time they are actually received by
the director and that the Plan shall comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (including any valid and
binding governmental regulations, court decisions and other regulatory and
judicial authority issued or rendered thereunder) (the “Code”). The provisions
of the Plan shall be construed and interpreted to effectuate such intent.


2.    PLAN PERIOD. Each “Plan Period” shall commence upon the election of
directors at an annual meeting of stockholders of the Corporation that occurs on
or after January 1, 2015 and terminate upon the election of directors at the
next occurring annual meeting of stockholders of the Corporation.


3.    ADMINISTRATION. The Board shall be responsible for administering the Plan,
and in such capacity shall be referred to herein the “Plan Administrator.” The
Board shall have all of the powers necessary to enable it to properly carry out
its duties under the Plan. Not in limitation of the foregoing, the Board shall
have the power to construe and interpret the Plan and to determine all questions
that shall arise thereunder. The Board shall have such other and further
specified duties, powers, authority and discretion as are elsewhere in the Plan
either expressly or by necessary implication conferred upon it. The Board may
appoint such agents as it may deem necessary for the effective performance of
its duties, and may delegate to such agents such powers and duties as the Board
may deem expedient or appropriate that are not inconsistent with the intent of
the Plan. The decision of the Board upon all matters within its scope of
authority shall be final and conclusive on all persons, except to the extent
otherwise provided by law.


4.
PARTICIPATION.



(a)     Eligibility. An individual who is a “Non-Employee Director” as defined
under the Director Stock Plan shall be eligible to make a deferral election
under the Plan.


(b)     Elections to Defer. A Non-Employee Director may become a Participant in
the Plan by irrevocably electing to defer all of the portion of the “Annual
Award” as defined under the Director Stock Plan for the Plan Period commencing
during the calendar year. In order to be effective, a Non-Employee Director’s
election to defer must be in writing on a form provided by the Plan
Administrator that is executed and returned to the Plan Administrator on or
before the date specified by the Plan Administrator for such purpose. Such
election must be made prior to the



--------------------------------------------------------------------------------



beginning of the calendar year in which the Plan Period to which the election
relates commences, provided that a newly elected or appointed Non-Employee
Director who first becomes eligible to participate in the Plan after the start
of the calendar year in which the Plan Period commences may make a deferral
election within thirty (30) days after first becoming eligible to participate in
the Plan. Unless a Non-Employee Director makes an affirmative election to the
contrary, an election to defer made by the Non-Employee Director for a Plan
Period shall automatically apply with respect to any subsequent Plan Period. If
a person ceases to be a Non-Employee Director as defined under the Director
Stock Plan but continues to serve as a director, the person shall no longer be
eligible to make deferral elections under the Plan but will continue to be a
Participant in the Plan with respect to amounts previously deferred under the
Plan while serving as a Non-Employee Director.


5.    ESTABLISHMENT OF ACCOUNTS.


(a)     Stock Account. The Corporation shall establish and maintain on its books
for each Participant a “Stock Account.” The Stock Account shall be credited with
a number of “Stock Units” equal to the number of shares that would have
otherwise been paid to the Participant under the Director Stock Plan but which
the Participant elected to defer under the Plan. The Stock Units shall be
credited to the Participant’s Stock Account on the applicable grant date for the
Annual Award. Such Stock Units shall be subject to any applicable terms and
conditions with respect to the Annual Award under the Director Stock Plan,
including vesting conditions.


(b)     Account Adjustments. Each Stock Account shall be credited additional
full or fractional Stock Units for cash dividends paid on the Corporation’s
“Common Stock” (as defined under the Director Stock Plan) based on the number of
Stock Units in the Stock Account on the applicable dividend record date and
calculated based on the “Fair Market Value” of the Common Stock on the
applicable dividend payment date (as such term is defined in the Director Stock
Plan). In addition, each Stock Account shall be appropriately adjusted in the
event of a stock dividend, split-up, combination of shares, reclassification,
recapitalization, merger, consolidation, reorganization or liquidation to the
same extent such adjustment is made under the Director Stock Plan.


6.    PAYMENT.


(a)     Payment Options. At the time a Participant first makes an election to
defer an Annual Award under the Plan, the Participant shall be given the
opportunity to elect one of the following payment options: (i) a single payment
or (ii) five annual installments. The election shall be made in writing on a
form provided by the Plan Administrator and must be returned to the Plan
Administrator before the date specified by the Plan Administrator. Such election
shall be effective with respect to all payments of Annual Awards deferred under
the Plan by a Participant. If a Participant fails to duly elect a payment
option, the method of payment shall be a single payment. After the initial
deferral election, a Participant may not elect a new payment option.


(b)     Single Payment. If a Participant to whom the single payment method
applies terminates service as a member of the Board, such Participant’s Stock
Account shall continue to be credited with adjustments under Sections 5(b) above
through December 31 of the calendar year in




--------------------------------------------------------------------------------



which such termination occurs. The number of shares of Common Stock equal to the
number of vested Stock Units in the Stock Account as of such December 31
(rounded up to the next whole share in case of any fractional Stock Units) shall
be issued to the Participant (or to the Participant’s designated beneficiary, if
appropriate) between January 1 and January 31 of the following year.


(c)     Annual Installments. If a participant to whom the annual installments
method applies terminates service as a member of the Board, the amount of such
annual installments shall be calculated and paid as provided in this Section
6(c). The Participant’s Stock Account shall continue to be credited with
adjustments under Sections 5(b) until the Stock Account is fully paid out. The
first installment shall be paid between January 1 and January 31 of the calendar
year immediately following the calendar year in which such termination occurred,
and each subsequent installment shall be paid between January 1 and January 31
of each subsequent calendar year. Each payment from the Stock Account shall be a
number of shares of Common Stock equal to (i) the number of vested Stock Units
in the Stock Account as of December 31 of the calendar year immediately
preceding the calendar year of payment, multiplied by (ii) a fraction, the
numerator of which is one and denominator is the number of installments
remaining, including the current year’s payment, provided, however, that if the
number of Stock Units payable for a given year before the final payment is a
fractional number, the number payable will be rounded down to the nearest whole
number with any fractional portion carried forward, and if the number of Stock
Units for the final payment is a fractional number, the number payable shall be
rounded up to the next whole share. In the event of the Participant’s death
before all installments have been paid, any remaining annual installments shall
be paid to the Participant’s designated beneficiary.


(d)     Source of Shares; Compliance with Law. Shares of Common Stock to be
delivered in payment of all or part of a Stock Account shall come from the
Director Stock Plan. Notwithstanding any other provisions of this Plan, the
issuance by the Corporation of any shares of Common Stock in payment of all or
part of a Stock Account shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.
Shares of Common Stock so issued may not be sold, transferred or otherwise
disposed of except in compliance with such rules, and the Corporation may
require that any certificate evidencing shares so issued bear a restrictive
legend and be subject to stop-transfer orders or other actions intended to
effect compliance with the Securities Act of 1933, as amended, or any other
applicable regulatory measures. If, in the Plan Administrator’s sole and
exclusive discretion, issuance of shares of Common Stock in payment of all or
part of a Stock Account is not practicable, whether due to compliance with such
laws, rules or regulations or otherwise, then the Plan Administrator (subject to
any required approval for purposes of Section 16 under the Securities Exchange
Act of 1934, as amended) can cause the Corporation to pay cash to the
Participant or beneficiary to whom the shares would otherwise be issued in an
amount equal to the number of Stock Units to be distributed times the Fair
Market Value of the Common Stock on December 31 of the calendar year immediately
preceding the calendar year of payment.


(e)     Other Payment Provisions. Subject to the provisions of Section 7 below,
a Participant shall not be paid any portion of the Participant’s Stock Account
before the Participant’s termination of service as a member of the Board. Any
payment hereunder shall be subject to applicable withholding taxes. If any
amount becomes payable under the provisions of the Plan to a Participant,




--------------------------------------------------------------------------------



beneficiary or other person who is a minor or an incompetent, whether or not
declared incompetent by a court, such amount may be paid directly to the minor
or incompetent person or to such person’s legal representative (or
attorney-in-fact in the case of an incompetent) as the Plan Administrator, in
its sole discretion, may decide, and the Plan Administrator shall not be liable
to any person for any such decision or any payment pursuant thereto.
Participants shall designate a beneficiary under the Plan on a form furnished by
the Plan Administrator, and if a Participant does not have a beneficiary
designation in effect, the designated beneficiary shall be the Participant’s
estate.


7.    TERMINATION AND AMENDMENT. The Board may terminate the Plan at any time so
that no further amounts shall be credited to Stock Accounts or may, from time to
time, amend the Plan, without the consent of Participants or beneficiaries;
provided, however, that no such amendment or termination shall reduce the amount
actually credited to a Participant’s Stock Account on the date of such amendment
or termination or further defer the due dates for the payment of such amounts
without the consent of the affected Participant or beneficiary. To the extent
permitted by Code Section 409A, in connection with any termination of the Plan
the Board shall have the authority to cause the Stock Accounts of all
Participants (and beneficiary of any deceased Participants) to be paid in a
single sum payment as of a date determined by the Board or to otherwise
accelerate the payment of all Stock Accounts in such manner as the Board shall
determine in its discretion. In that case, the Board may determine to pay Stock
Accounts either in shares of Common Stock or in cash based on the Fair Market
Value of the Common Stock as of the Plan termination date (or any later
determination date or dates established by the Board for such purpose).


8.    APPLICABLE LAW. The Plan shall be construed, administered, regulated and
governed in all respects under and by the laws of the United States to the
extent applicable, and to the extent such laws are not applicable, by the laws
of the state of North Carolina.    


9.    COMPLIANCE WITH CODE SECTION 409A. The Plan is intended to comply with
Code Section 409A. Notwithstanding any provision of the Plan to the contrary,
the Plan shall be interpreted, operated and administered consistent with this
intent.
10. MISCELLANEOUS. A Participant’s rights and interests under the Plan may not
be assigned or transferred by the Participant. In that regard, no part of any
amounts credited or payable hereunder shall, prior to actual payment, (i) be
subject to seizure, attachment, garnishment or sequestration for the payment of
debts, judgments, alimony or separate maintenance owed by the Participant or any
other person, (ii) be transferable by operation of law in the event of the
Participant’s or any person’s bankruptcy or insolvency or (iii) be transferable
to a spouse as a result of a property settlement or otherwise. The Plan shall be
an unsecured, unfunded arrangement. To the extent the Participant acquires a
right to receive payments from the Corporation under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation. The Corporation shall not be required to segregate any amounts
credited to any Stock Account, which shall be established merely as an
accounting convenience. No shares will be issued in respect of any Stock Account
until distribution of such account and no Participant shall have any rights as a
stockholder of the Corporation with respect to any Stock Units credited to the
Participant’s Stock Account unless and until those Stock Units are paid to the
Participant by the issuance of shares of Common Stock as provided herein.
Nothing contained herein shall be deemed to create a trust of




--------------------------------------------------------------------------------



any kind or any fiduciary relationship between the Corporation and any
Participant. The Plan shall be binding on the Corporation and any successor in
interest of the Corporation.


ADOPTED by the Board on December 10, 2014


